DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on March 11, 2021 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2018 is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Some of the materials recited in claim 4 are trademark names. They should be recited using their generic names. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is indefinite because it recites an improper Markush group. According to the specification (see [0037]), a condenser array is a type of a deterministic lateral displacement array. Consequently, it is improper to recite them as separate elements of a Markush group. 
Claim 7 is indefinite because it impermissibly broadens the scope of the vias. Because claim 6 recites “consist of” to further limit the vias, claim 7 cannot recite “comprise” to further limit the vias. The limitations “comprise” in claim 7 should be amended to “consist of”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonash et al. (US 2003/0040173 A1).
With respect to claims 1, 6 and 7, Fonash et al. disclose an apparatus comprising (see Figs. 3a-3j): 
a silicon device layer 34 (see [0056] disclosing that layer 34 is silicon oxide or other semiconductor material) of a microfluidic chip comprising a plurality of vias 35 extending through the silicon device layer (see Fig. 3e), wherein the plurality of vias 35 comprise greater than or equal to about 100 vias per square centimeter of a surface of the silicon device layer 34 and less than or equal to about 100,000 vias per square centimeter of the surface of the silicon device layer 34 (see [0040] disclosing 200 nm spacing between the vias); and 
a plurality of sacrificial plugs 36 positioned in the plurality of vias (see Fig. 3f).  
With respect to claims 2, 8 and 9, the plurality of sacrificial plugs 36 are extractable by an oxygen plasma debonding process (see [0051] disclosing the materials that can be used as the sacrificial plugs)*. 
*The ability of the plugs 36 to be extractable by an oxygen plasma debonding process is an inherent property of the material that forms the plugs. Consequently, Fonash et al. need not explicitly disclose that the plugs 36 are extractable by an oxygen plasma debonding process to anticipate the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any contrary evidence. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing date of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fonash et al. in view of Yang et al. (US 2005/0127511 A1). 
With respect to claims 2, 8 and 9, alternatively to the 35 U.S.C. 102 rejection above, based on the attributes of materials suitable to be used as the sacrificial plugs 36 (see Table 1, [0050]) as well as the examples of materials that satisfy said attributes (see [0051]), it would have been obvious to one of ordinary skill in the art to use any suitable material as the sacrificial plugs 36, including Cyclotene™ as taught by Yang et al. (see [0030]). Naturally, if Cyclotene™ is used as the sacrificial material, the plugs 36 would be extractable by an oxygen plasma debonding process. 
With respect to claims 3, 4 and 10, the sacrificial plugs 36 would comprise Cyclotene™, as discussed above. 

5 is rejected under 35 U.S.C. 103 as being unpatentable over Fonash et al. in view of Huang et al. (US 2007/0026381 A1). 
With respect to claim 5, Fonash et al. disclose that the apparatus can be used for various microfluidic and nanofluidic applications, including filtering and genetic sequencing (see abstract). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to position a deterministic lateral displacement array (DLD array) in a microfluidic/nanofluidic channel of the apparatus to filter a biological sample, as taught by Huang et al. (see claim 154). Naturally, the DLD array would be adjacent to the plurality of vias 35 (see Fig. 3j of Fonash et al. illustrating the spatial relationship between the vias 35 and a microfluidic/nanofluidic channel of the apparatus).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1797